       Case 4:19-cv-01720 Document 42 Filed on 01/24/20 in TXSD Page 1 of 2




                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS

  Malibu Media, LLC                               §

  Plaintiff,                                      §

                                                  §

  V.                                              §

                                                  §       Civil Action No. 4:19-cv-01720
  John Johnston                                   §
                                                  §


  Defendants                                      §


                                   NOTICE OF APPEAL


Defendant files this notice of appeal to court granting plaintiff’s motion to dismiss

counterclaim and strike defendant’s affirmative defenses.




                                                          Respectfully Submitted,

                                                           /s/Delphine James/s/

                                                          Delphine James
                                                          2616 South Loop West, Ste. 415
                                                           Houston, Texas 77054
                                                          dmjamesjd@aol.com
                                                          dmjamesjd@gmail.com
                                                          Fax: 713-661-4145
                                                          Tel: 713-661-4144




                                              1
    Case 4:19-cv-01720 Document 42 Filed on 01/24/20 in TXSD Page 2 of 2




                               CERTIFICATE OF SERVICE

I certify that this Answers to Plaintiff First Set of Interrogatories was served on 01/24/2020
upon through the Electronic Filing System

Paul S. Beik
Beik Law Firm, PLLC
8100 Washington Ave
Suite 1000
Houston, TX 77007
T: 73-869-6975
Email: Paul@beiklaw.com




                                               2
